             Case 2:20-cr-00134-JAM Document 137 Filed 04/30/21 Page 1 of 11

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 DAVID LIM
   Trial Attorney
 7 National Security Division
   US Department of Justice
 8 Washington, D.C.

 9 Attorneys for Plaintiff
   United States of America
10

11                               IN THE UNITED STATES DISTRICT COURT

12                                 EASTERN DISTRICT OF CALIFORNIA

13
     UNITED STATES OF AMERICA,                         CASE NO. 2:20-CR-00134 JAM
14
                                 Plaintiff,            GOVERNMENT’S OPPOSITION TO
15                                                     DEFENDANT’S MOTION TO SUPPRESS NON-
                           v.                          CUSTODIAL STATEMENTS TO LAW
16                                                     ENFORCEMENT
     TANG JUAN,
17   (aka Juan Tang)
                                 Defendant.            COURT: Hon. John A. Mendez
18

19
                                          I.      INTRODUCTION
20
            On April 9, 2021, defendant Tang Juan (“Tang”) moved to suppress the contents of her un-
21
     Mirandized statement to law enforcement. ECF 130. Because Tang was not in custody at the time she
22
     was interviewed by the FBI, the Court should deny her motion.
23
                           II.       FACTUAL AND PROCEDURAL HISTORY
24
            A.     Factual History
25
                   1.     The FBI’s initial investigation
26
            Tang applied for a United States Non-Immigrant J-1Visa (“NIV”) on or about October 28, 2019,
27
     which was issued on or about November 5, 2019. According to the Department of State website, a J-l
28


      GOVERNMENT’S OPPOSITION RE: STATEMENTS            1
             Case 2:20-cr-00134-JAM Document 137 Filed 04/30/21 Page 2 of 11

 1 visa is a non-immigrant document “for individuals approved to participate in work-and study-based

 2 exchange visitor programs.” Department of State records reflect that Tang intended to conduct cancer

 3 treatment-method research at the University of California, Davis (“UCD”). On or about December 27,

 4 2019, Tang entered the United States through San Francisco International Airport.

 5          On Tang’s visa application, under the Additional Work/Education/Training section, Tang

 6 answered “no” when responding to the question: “have you ever served in the military?” Similarly,

 7 Tang also responded in the negative to questions related to communist party membership and whether

 8 she had any special chemical or biological experience. The FBI’s investigation determined Tang’s

 9 answers to these questions were false.

10          Specifically, with respect to Tang’s military service, the FBI discovered through an internet

11 search a photograph of Tang wearing a People’s Liberation Army – Air Force (“PLAAF”) uniform

12 bearing the insignia of the Civilian Cadre, attached to a Chinese news article about a forum in Xi’an,

13 China published on or about April 14, 2019. Tang was listed as one of four experts invited to the forum

14 and was further introduced in the article, wearing what appeared to be a military uniform, and listing her

15 employment as an associate researcher at Air Force Military Medical University, Molecular Medicine

16 Translation Center. Members of the PLAAF Civilian Cadre are considered active duty military

17 members. Additional open source internet searches revealed other articles about Tang and listed her

18 affiliation with Air Force Military Medical University/Fourth Military Medical University and China

19 People’s Liberation Air Force Military Medical University, Molecular Medicine Translation Center.

20                 2.      Tang’s interview and search warrant execution
21          On June 20, 2020, two FBI agents, SSA Bill Baoerjin and SA Steven Dilland interviewed Tang

22 at her residence in Davis, California prior to the execution of a search warrant. See Exhibit One

23 (Declaration of FBI SA Steven Dilland). SSA Baoerjin, a native Mandarin Chinese-speaker acted as

24 the interpreter while SA Dilland interviewed Tang. The bulk of the interview was conducted in

25 Mandarin Chinese but some portions of the interview took place in English. Even though the agents had

26 obtained a search warrant prior to the interview, the search warrant team was not present or visible

27 during the interview and did not enter the premises until after the interview was concluded.

28          The FBI agents were professionally attired in business suits. Although armed, the agents’


      GOVERNMENT’S OPPOSITION RE: STATEMENTS             2
             Case 2:20-cr-00134-JAM Document 137 Filed 04/30/21 Page 3 of 11

 1 firearms were concealed and were not displayed at any point during the interview. The agents

 2 approached Tang’s door and SA Dilland knocked on the door. Simultaneously, SSA Baoerjin observed

 3 Tang’s mother, Li Xiuying, through an open window and greeted her in Mandarin Chinese. Li opened

 4 the door and spoke in Mandarin Chinese to Tang standing behind her. While standing outside of the

 5 apartment, the agents identified themselves using FBI-issued credentials and asked if they could come

 6 inside to talk. Li and Tang invited SSA Baoerjin and SA Dilland into the residence Neither Tang nor

 7 her mother were taken into custody during the course of the interview. Neither was restrained in any

 8 physical or verbal fashion, the agents did not block their ability to leave the living/family room, and

 9 Tang was never isolated from her mother and child. Tang, her mother, and child had and exercised

10 complete freedom of movement throughout the residence during the interview without interference from

11 the agents. In fact, Tang even directed the agents where to sit during the interview. The front door to

12 the apartment was not blocked by the agents. Because of the COVID19 pandemic, the agents wore

13 masks and maximized social distancing between themselves and Tang. The agents did not perform a

14 safety sweep of the apartment and remained in the living/family room throughout their interview with

15 Tang. Moreover, the agents made no promises nor provided any inducements in order for Tang to speak

16 with them.

17          Tang voluntarily provided her passport to the agents for identification purposes. Tang retrieved

18 her passport from another room in the apartment. SSA Baoerjin did not follow Tang when she retrieved

19 her passport. Although the agents were in possession of a search warrant at the time of the interview

20 and could have seized the passport at that time, the agents did not do so. The agents did not physically
21 retain Tang’s passport during the interview rather it was placed on a table within Tang’s reach. Because

22 Tang was not in custody at the time of the interview, she was not advised of her Miranda warnings nor

23 was Tang advised that she was not compelled to speak with the agents or could end the interview at any

24 time. The interview was not recorded.

25          The interview lasted approximately 90 minutes, took place in the living/family room area of the

26 residence and was conversational in nature. As further evidence that the FBI intended the interview to

27 be non-confrontational, the agents even brought along a toy for Tang’s daughter. Tang admitted to

28 personally preparing and submitting the NIV application but denied serving in the Chinese military and


      GOVERNMENT’S OPPOSITION RE: STATEMENTS             3
             Case 2:20-cr-00134-JAM Document 137 Filed 04/30/21 Page 4 of 11

 1 adamantly denied being a member of the Civilian Cadre. Tang claimed that wearing a military uniform

 2 was required for attendance at FMMU because it was a military school. Tang further stated that she

 3 didn’t know the meaning of the insignia on the PLAAF uniform and claimed that the majority of

 4 students at FMMU had the same insignia and ribbons. Although Tang was advised that it was a crime to

 5 lie to an FBI agent, at no point during the interview did she change or retract any of her denials about

 6 serving in the Chinese military. At the conclusion of the interview, the agents reviewed Tang’s answers

 7 with her again and Tang did not change or retract her denials about serving in the Chinese military.

 8          Upon completion of the interview, FBI agents executed the search warrant at Tang’s residence,

 9 seizing electronic media and her Chinese passport. Agents found Tang’s J-1 visa within her Chinese

10 passport. During a later review of the electronic media evidence seized from Tang’s residence, agents

11 discovered a myriad of different photographs of Tang wearing military uniforms. Agents also found a

12 video depicting a presentation conducted by Tang in which she is wearing what appears to be the

13 PLAAF military uniform found in their open source search, and she begins the presentation with a

14 salute. The video presentation was recorded within days of Tang’s entrance into the United States on

15 the J-1 visa.

16          Agents also found evidence of Tang’s affiliation with the Chinese Communist Party. This

17 consisted of an application to apply for government benefits in which Tang stated that she was a

18 member of the Communist Party. Agents discovered Chinese military documents that detailed Tang’s

19 research related to antidotes for biological agents. Further review and analysis of Tang’s electronic

20 media revealed her initial military enlistment date and a letter dated in May 2020 to the China
21 Scholarship Council and PRC Consulate General personnel indicating that her research in the United

22 States was concluded and requesting to return to China to resume her military duties.

23          Following execution of the search warrant, FBI agents learned that Tang, along with her mother

24 and daughter, had fled to the Chinese consulate in San Francisco. Tang remained in the Chinese

25 consulate for approximately a month prior to her eventual arrest. In the evening hours of July 23, 2020,

26 at approximately 9:45 p.m., FBI agents arrested Tang and later transported her to Sacramento pursuant

27 to a criminal complaint for violation of 18 U.S.C. § 1546(a).

28          B.     Procedural History


      GOVERNMENT’S OPPOSITION RE: STATEMENTS             4
             Case 2:20-cr-00134-JAM Document 137 Filed 04/30/21 Page 5 of 11

 1          This Court issued a sealed criminal complaint and arrest warrant in the above-entitled case on

 2 June 26, 2020 alleging visa fraud in violation of 18 U.S.C. § 1546. ECF 1. Tang was arrested pursuant

 3 to the complaint on July 23, 2020. Tang was ordered detained as a flight risk during her first appearance

 4 before the Court on July 27, 2020. ECF 6. The Court heard and denied Tang’s motion for bail review

 5 on July 31, 2020. ECF 15. A grand jury returned a two-count indictment charging Tang with visa fraud

 6 and making false statements to the FBI in violation of 18 U.S.C. §§ 1001 and 1546 on August 6, 2020.

 7 ECF 18.

 8          On August 24, 2020, Tang filed a second motion for bail review alleging a change in

 9 circumstances and re-addressing factual explanations discussed in prior filings by the United States.

10 ECF 27. U.S. Magistrate Judge Newman heard Tang’s second motion for bail review and ordered

11 Tang’s release subject to certain conditions over the government’s objection. ECF 34, 37. The District

12 Judge denied the United States’ motion to stay release and its subsequent motion to revoke Judge

13 Newman’s pretrial release order. ECF 51, 67.

14          On October 23, 2020, Tang filed another motion to modify the conditions of release, which the

15 United States opposed, and the magistrate judge denied. ECF 72, 83, 87, 90. The District Judge

16 subsequently affirmed the Magistrate Judge’s denial of Tang’s appeal. ECF 91, 99.

17          On December 8, 2020, because Tang demanded a speedy trial, the Court set a jury trial date for

18 February 8, 2021. ECF 100. The United States moved to exclude time, which was subsequently granted

19 in a written order by the Court on January 5, 2021. ECF 101, 109. In its order, the Court also set a

20 status conference for April 6, 2021 and a new jury trial date for July 12, 2021. ECF 109.
21          Tang has subsequently filed motions: (1) to compel discovery; (2) for a bill of particulars; (3) to

22 suppress evidence discovered as a result of the search warrant; (4) to suppress defendant’s statements;

23 and (5) to dismiss pursuant to Fed.R.Crim.P. ECF 117, 118, 129 130, and 131, respectively. U.S.

24 Magistrate Judge Allison Claire heard argument for Tang’s motions for a bill of particulars and to

25 compel discovery on April 19, 2021 and took those matters under submission. ECF 132.

26                 C.      Tang’s Interview Suppression Motion
27          On April 9, 2021, Tang filed a motion to suppress her statements to the FBI alleging, among

28 other things, that because of the “police dominated” atmosphere she was the subject of a custodial


      GOVERNMENT’S OPPOSITION RE: STATEMENTS             5
             Case 2:20-cr-00134-JAM Document 137 Filed 04/30/21 Page 6 of 11

 1 interrogation requiring advisement of her rights under Miranda v. Arizona, 384 U.S. 436 (1966), prior to

 2 the execution of the search warrant. ECF 130. In support of her motion, Tang submitted declarations

 3 from her defense counsel and her mother, various photos and sketches of the apartment made by the

 4 FBI, and the search warrant affidavit. Noticeably absent from Tang’s motion is any declaration from her

 5 that contests facts or details her state of mind during the interview. Based on the lack of Miranda

 6 warnings, Tang demands suppression of her statements and all evidence derived therefrom, as well as,

 7 requesting an evidentiary hearing to resolve any disputed facts. Tang has not demonstrated that she is

 8 entitled to a hearing. Because Tang was not in custody at the time of the FBI interview, Miranda

 9 warnings were not required, and the Court should deny her motion to suppress the interview statements.

10                                          III.      ARGUMENT
11          A.       Applicable Law
12          Generally, law enforcement personnel are required to advise subjects of their rights under

13 Miranda v. Arizona, 384 U.S. 436 (1966) when two conditions are met: (1) the defendant is in custody

14 and (2) is being interrogated. A defendant not formally under arrest may still be “in custody” if he/she is

15 “deprived of his[/her] freedom of action in any significant way.” Miranda, 384 U.S. at 444. To

16 determine whether an individual is in custody, the Court examines the totality of the circumstances.

17 Thompson v Keohane, 516 U.S. 99, 112 (1995). “Two discrete inquiries are essential to that

18 determination: first, what were the circumstances surrounding the interrogation; and second, given those

19 circumstances, would a reasonable person have felt he or she was at liberty to terminate the interrogation

20 and leave.” Id.
21          Police interrogations within a defendant’s home are not “per se custodial” and require a

22 “necessarily fact-intensive” inquiry. United States v. Craighead, 539 F.3d 1073, 1083-84 (9th Cir.

23 2008) (internal citations omitted). To determine whether an in-home interrogation by law enforcement

24 rises to the level of a “police-dominated atmosphere” and is therefore custodial under Craighead, the

25 Court evaluates four factors: “(1) the number of law enforcement personnel and whether they were

26 armed; (2) whether the suspect was at any point restrained, either by physical force or by threats; (3)

27 whether the suspect was isolated from others; and (4) whether the suspect was informed that he was free

28 to leave or terminate the interview, and the context in which any such statements were made.” 539 F.3d


      GOVERNMENT’S OPPOSITION RE: STATEMENTS             6
              Case 2:20-cr-00134-JAM Document 137 Filed 04/30/21 Page 7 of 11

 1 at 1084.

 2          B.     Number of Law Enforcement Personnel
 3          Notwithstanding Tang’s assertions to the contrary, the FBI’s questioning in this case did not

 4 elevate Tang’s interview to the level of a wholly police-dominated custodial interrogation. The facts in

 5 Craighead are instructive of what constitutes a “police dominated atmosphere” for the purposes of a

 6 custodial interrogation. In Craighead, “eight law enforcement officers, representing three different law

 7 enforcement agencies, entered Craighead's home. They were accompanied by two others, one of whom

 8 was Craighead's Air Force superior. All of the law enforcement personnel were armed, some wore

 9 protective gear, and some of them unholstered their firearms in Craighead's presence.” 539 F.3d at

10 1085. Of particular note, the law enforcement personnel were in the process of executing a search

11 warrant at Craighead’s residence while he was being interrogated.

12          The facts in the present case are distinguishable and militate against any finding of a “police

13 dominated atmosphere.” Here, two FBI agents, dressed in business attire, knocked on Tang’s apartment,

14 identified themselves, and were admitted by her mother. Although both agents were armed, their

15 weapons were concealed and were not displayed or drawn at any time during the interview. No other

16 law enforcement personnel were present during the interview nor was Tang’s superior from UC Davis.

17 SA Dilland used a conversational tone throughout the interview and utilized SSA Baoerjin, who is a

18 native Mandarin Chinese speaker to ensure that Tang understood his questions. There is simply nothing

19 nefarious or “police dominating” about ensuring that a subject being interviewed has a full

20 understanding of the questions being asked. SA Dilland estimated that at least 80% of the interview was
21 conducted in Mandarin Chinese. At no time during the interview did either SA Dilland or SSA Baoerjin

22 direct Tang, her mother, or her daughter where to sit. Similarly, SSA Baoerjin did not follow Tang to

23 the bedroom, nor did either agent retain her passport once she had identified herself.

24          Notwithstanding the Craighead Court’s statement that “when a large number of law enforcement

25 personnel enter a suspect's home, they may fill the home such that there are no police-free rooms or

26 spaces to which the suspect may retreat should [s]he wish to terminate the interrogation,” Tang cites

27 United States v. Beraun-Panez, 812 F.2d 578 (9th Cir. 1987), a case that predates Craighead by twenty-

28 one years, for the proposition that the number of law enforcement officers is not dispositive of a police


      GOVERNMENT’S OPPOSITION RE: STATEMENTS             7
             Case 2:20-cr-00134-JAM Document 137 Filed 04/30/21 Page 8 of 11

 1 dominated environment. The facts in Beraun-Panez are distinguishable from the present case. In

 2 Beraun-Panez, the Court’s decision was premised upon the overly aggressive psychological tactics (i.e.

 3 “good cop/bad cop,” constant accusations by the officers that the defendant was lying, preying upon the

 4 defendant’s immigration status, separating the defendant from his co-workers, constant demands for the

 5 “truth” etc.) that were used by law enforcement officers during their interview of the defendant even

 6 though not arrested. Id. at 579-82.

 7          Such was not the case here. While the agents presented Tang with a photograph that depicted

 8 her in PLAAF uniform and asked questions about her military service, research, and associates, they did

 9 not use any inherently coercive tactics. Their tone was conversational not confrontational. Moreover,

10 the fact that they brought a toy to occupy Tang’s daughter is strong evidence that the agents intended the

11 interview to be non-confrontational.

12          C.      Tang Was Not Restrained
13          Tang claims, relying on her mother’s declaration and similarly to the defendant in Craighead,

14 that although not handcuffed, that she was restrained throughout the interview because the agents

15 exerted complete control over seating, movement, her passport, and the front door. In Craighead, the

16 defendant was led by agents into storage room at the rear of the residence where an agent interrogated

17 him with the door closed while another agent, wearing raid gear with a weapon displayed stood with his

18 back against the door facing the defendant. Id. at 1086. The Ninth Circuit concluded “when viewed in

19 their totality, these facts demonstrated that Craighead's freedom of action was restrained in a way that

20 increased the likelihood that Craighead would succumb to police pressure to incriminate himself.” Id.
21          Here, Tang and FBI agents were seated in the living/family room area of the residence. As noted

22 above, Tang directed the agents as to where to sit. Because of the COVID19 pandemic, the agents wore

23 masks and socially distanced themselves to the extent possible. Tang sat on red metallic chair facing

24 the door to the apartment while SA Dilland sat at a small table against the wall and SSA Baoerjin sat on

25 a small chair with his back to the living/family room window. Neither agent was blocking the front

26 door. Tang’s mother and daughter initially sat on the bed in the living/family room, but freely moved

27 about the apartment without escort during the interview, as did Tang. The agents did not perform a

28 safety sweep of the residence prior to beginning the interview. Tang’s passport was not physically


      GOVERNMENT’S OPPOSITION RE: STATEMENTS             8
              Case 2:20-cr-00134-JAM Document 137 Filed 04/30/21 Page 9 of 11

 1 retained by either agent following confirmation of her identity, rather, it was placed on a counter within

 2 her reach. On these facts, it cannot be said that Tang was restrained either physically or psychologically.

 3          D.        Tang Was Not Isolated
 4               Citing United States v. Krstic, 708 F. Supp. 2d 1134, (D. Or. April 20, 2010), Tang further

 5 asserts that she was “effectively” isolated from her mother and daughter despite being in the same room

 6 with them throughout the FBI’s interview. Unfortunately for Tang, Krstic is inapposite.

 7          In Krstic, the defendant and other family members met the federal agents at the front door of his

 8 home. After being directed to the dining room by one of the defendant’s family members, agents

 9 interviewed the defendant while seated at the dining room table. At least two of the defendant’s family

10 members remained at the kitchen table with him and the defendant’s daughter eventually acted as a

11 translator. The agents did not perform a safety sweep of the home, did not advise him of his Miranda

12 warnings, did not inform him that he need not answer their questions, and attempted to conduct a low-

13 key interview. The agents made no threats or promises of any kind. During the course of the interview,

14 the defendant provided a number of incriminating statements, which the agents reduced to writing and

15 allowed him to review before he signed the statement. Relying on the Craighead factors, the Court in

16 Krstic ultimately concluded that the defendant’s statements were admissible, even in the absence of

17 being warned that he need not answer questions and was free to terminate the interview at any time. Id.

18 at 1147.

19          Here, like in Krystic, Tang was never isolated from her mother or daughter. Had she wished to

20 communicate privately with her mother, there is no evidence to suggest that the agents would have
21 prevented her from doing so. That her mother may have felt intimidated by the agents being inside the

22 apartment is not relevant to Tang’s state of mind, thought process, or whether she believed she was in

23 custody. It bears repeating that Tang has not provided a declaration attesting to her belief that she was

24 in custody in support of this motion.

25          E.        Tang Was Not Informed That She Could Terminate the Interview and Totality of
                      the Circumstances
26
            The agents did not inform Tang that she was free to terminate the interview at any time.
27
     However, in the context of the other Craighead factors and under the totality of the circumstances, on
28


      GOVERNMENT’S OPPOSITION RE: STATEMENTS               9
             Case 2:20-cr-00134-JAM Document 137 Filed 04/30/21 Page 10 of 11

 1 these facts, this omission is certainly not dispositive. The agents acted in a wholly non-threatening, non-

 2 aggressive, and non-coercive manner during Tang’s interview. Although Tang was asked incriminating

 3 questions about her conduct, the agents took special care to do so in her own language. They did not

 4 restrict her movements and did not seize her passport until they executed the search warrant. Moreover,

 5 simply because Tang is not a citizen of the United States, that the interview lasted for approximately 90

 6 minutes, and the FBI confronted her with a photograph of her in a PLAAF uniform, does not convert an

 7 otherwise non-custodial interview into a custodial one.

 8          Furthermore, even in light of the factors enumerated in United States v. Kim, 292 F.3d 969 (9th

 9 Cir. 2002) another pre-Craighead opinion cited by Tang, the Court should deny this motion. Those

10 factors include: “(1) the language used to summon the individual; (2) the extent to which the defendant

11 is confronted with evidence of guilt; (3) the physical surroundings of the interrogation; (4) the duration

12 of the detention; and (5) the degree of pressure applied to detain the individual.” Id. at 974 (internal

13 citations omitted). The totality of the evidence simply does not support suppression of Tang’s

14 statements.

15          F.      There is No Need for An Evidentiary Hearing
16          There is no need for an evidentiary hearing because Tang has failed to articulate any contested

17 facts. See United States v. Howell, 231 F.3d 615, 620 (9th Cir. 2000) (holding that “An evidentiary

18 hearing on a motion to suppress need be held only when the moving papers allege facts with sufficient

19 definiteness, clarity, and specificity to enable the trial court to conclude that contested issues of fact

20 exists.”) (emphasis added). “A hearing will not be held on a defendant’s pre-trial motion to suppress
21 merely because a defendant wants one. Rather, the defendant must demonstrate that a ‘significant

22 disputed factual issue’ exists such that a hearing is required.” United States v. Kyle, 565 Fed.Appx. 672,

23 673 (9th Cir. 2014) (quoting United States v. Harris, 914 F.2d 927, 933 (7th Cir. 1990). See also United

24 States v. Quoc Viet Hoang, 486 F.3d 1156, 1162 (9th Cir. 2007) (holding that district court did not err in

25 refusing to hold an evidentiary hearing on a motion to suppress because, inter alia, resolution of issue

26 [how and whether an officer selected a package for inspection] would not alter the Court’s Fourth

27 Amendment analysis). Tang, as the moving party, fails to raise with “sufficient definiteness, clarity,

28 and specificity” any contested facts. Neither Tang’s mother’s declaration nor her defense counsel’s


       GOVERNMENT’S OPPOSITION RE: STATEMENTS             10
            Case 2:20-cr-00134-JAM Document 137 Filed 04/30/21 Page 11 of 11

 1 renditions are sufficient in this case. Instead, Tang devotes nearly the entirety of the relevant section in

 2 her motion to providing the Court with the legal standard for assessing an alleged Miranda violation.

 3 ECF 130 at 22-23. Accordingly, the Court should reject Tang’s request for an evidentiary hearing.

 4                                         IV.       CONCLUSION
 5          Because Tang was not in custody at the time of the FBI interview, the agents were not required

 6 to provide Miranda warnings. The Court should deny Tang’s motion to suppress her statements to the

 7 FBI prior to the execution of the search warrant without holding an evidentiary hearing.

 8

 9   Dated: April 30, 2021                                   PHILLIP A. TALBERT
                                                             Acting United States Attorney
10

11                                                    By: /s/ HEIKO P. COPPOLA
                                                          HEIKO P. COPPOLA
12                                                        Assistant United States Attorney
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      GOVERNMENT’S OPPOSITION RE: STATEMENTS            11
